On March 5,1997, it was the sentence and judgment of the court as follows: 1. That the defendant, Clinton Koerner, is guilty of the crime of Accountability for Robbery, a Felony in violation of Section 45-5-401(l)(b) M.C.A.; 2. The defendant is committed to the Department of Corrections for appropriate placement into a community-based program, facility, or state correctional institution for a period of eleven (11) years, with four (4) years of said sentence suspended-subject to conditions as stated in the March 5, 1997 judgment. The defendant shall receive credit for 108 days for jail time served prior to sentencing. The court hereby recommends the defendant be considered for placement at the Swan River Correctional Training Center, and will retain jurisdiction to reconsider his sentence if he successfully completes said program.
On August 21, 1997, the defendant’s 'application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition for review of sentence shall be dismissed.
Done in open Court this 21st day of August, 1997.
*86Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Bichard Phillips and Alternate Member, Hon. Bobert Boyd